Oliver, Chief Judge:
This protest is limited to the merchandise which is described on the invoice as “Patio Lamp with % wick, brass spring, burner & *330copper reflector” and whicu was classified as an entirety under the provision for illuminating glass articles in paragraph 228(c) of the Tariff Act of 1930, as modified, with a duty assessment at the rate of 30 per centum ad valorem.
At the time of trial, counsel for the respective parties entered into a stipulation of submission, establishing that the item in question consists of two separate entities, that both are household utensils, that the metal reflector is in chief value of steel, and that “the balance of the item, which is the chimney and the bottom portion” is in chief value of brass.
On the agreed facts, we hold the articles in question, as hereinabove identified, to be properly classifiable as household utensils; the metal reflector at the rate of 20 per centum ad valorem under paragraph 339, as modified by T.D. 52373, supplemented by T.D. 52476, as a household utensil in chief value of steel, the value thereof being 60 cents each; and the balance of the merchandise at the rate of 15 per centum ad valorem under paragraph 339, as modified by T.D. 51802, supplemented by T.D. 51909, as a household utensil in chief value of brass, as claimed by plaintiff.
To the extent indicated, the protest is sustained and judgment will be rendered accordingly.